Citation Nr: 0317231	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  99-07 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for cardiac arrhythmia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran had over 20 years active duty service ending with 
his retirement in January 1970.  

The issue on appeal was originally before the Board of 
Veterans' Appeals (Board) on appeal from an August 1998 
rating decision by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In August 2000, the Board 
determined that new and material evidence had been received 
to reopen the claim of entitlement to service connection for 
cardiac.  The Board then remanded the issue back to the RO 
for additional evidentiary development.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The Board notes that at the time of the prior Board remand in 
August 2000 the VCAA was not in effect.  However, with the 
passage of the new legislation, the Board finds another 
remand is required in order to provide additional assistance 
to the veteran for his claim as mandated by the law.  
Specifically, the Board notes that on correspondence dated in 
May 1998, the veteran provided a list of private health care 
providers who had treated him for palpitations and anxiety 
since his retirement from the military.  He also provided a 
list of hospitalizations and tests he underwent for cardiac 
disability.  It is not clear that attempts have been made to 
obtain all of the records identified by the RO as required by 
VCAA 

Additionally, the Board notes that on a report of VA 
examination which was conducted in December 2002, the VA 
physician opined that the examination did not result in any 
evidence of significant heart disability and that further 
evaluation of palpitations would require 24 hour Holter 
monitoring.  A VA clinical record dated in April 2003 
indicates that the veteran was being referred for a Holter 
test to assess any possible organic cause of his palpitation 
complaints.  The results of the Holter test have not been 
associated with the claims file.  Appropriate action to 
obtain any records of the scheduled Holter testing must also 
be taken.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet.App. 183 (2002).

2.  The RO should take appropriate action 
to obtain records from any medical care 
providers identified by the veteran, 
including the medical care providers 
referenced by the veteran in his letter 
dated in May 1998.  

3.  The RO should obtain the results of 
VA Holter Monitor testing the veteran was 
apparently scheduled to in April 2003 or 
thereafter.  If the testing was not 
conducted or the test results are 
unavailable, the RO should arrange for 
Holter monitor testing by VA health care 
practitioners and professional 
interpretation of the results.  If the 
testing reveals any cardiac disability, 
an opinion should be obtained as to 
whether it is at least as likely as not 
that any such cardiac disability is 
causally related to the veteran's active 
duty or to the veteran's service-
connected anxiety disability.  

4.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
record and determine if the benefit 
sought can be granted.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




